Order entered January 2, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01506-CV

                    DALLAS COUNTY HOSPITAL DISTRICT D/B/A
                 PARKLAND HEALTH & HOSPITAL SYSTEM, Appellant

                                              V.

                 JAMES RODGERS, IV INDIVIDUALLY, ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-01728

                                          ORDER
       We GRANT appellant’s December 30, 2014 unopposed motion for an extension of time

to file a brief. Appellant shall file a brief by February 16, 2015. We caution appellant that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE